          Case 1:16-cv-05699-JGK Document 37 Filed 01/16/19 Page 1 of 2




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
- - .- - - - - - - - - - ·- - - - - - - - - - - - - - - - - - - • - - - - - - X
In the Matter of the Arbitration between

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA., on behalf of
itself and its related insurers,                                                  No. 16-CV-05699-JGK

                               Petitioner,

          v.

ADVANCED MICRO DEVICES, INC.,

                               Respondent.
------------------------ - -------------x


                           STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED, by and between Petitioner National

Union Fire Insurance Company of Pittsburgh, Pa., on behalf of itself and its related insurers, and

Respondent Advanced Micro Devices, Inc., through their undersigned counsel, that the above-

captioned action is voluntarily dismissed and discontinued with prejudice pursuant to Rule 41 of

th.e Federal Rules of Civil Procedure, and that each party shall bear his, her or its own costs,

expenses, and attorneys' fees.

         IT IS FURTHER STIPULATED AND AGREED, that this Agreement may be executed

by facsimile or email and in counterparts, all of which shall together constitute one and the same

instrument. For the purposes of this stipulation, copies of signatures shall be deemed originals.

Any party hereto may present this stipulation to the Court without notice to any other party.
      Case 1:16-cv-05699-JGK Document 37 Filed 01/16/19 Page 2 of 2




Dated: New York, New York
       January 15, _2019

SIDLEY AUSTIN LLP                                 SHARTSIS FRIESE LLP


By: ~
    Nicholas P. Crowell
                                                  By:   ,?i..   fu f'?. l.,,,, f
                                                        Anthony . Leu.in
                                                                                   121:. /'-
    ncrowell@sidley.com                                 aleuin@sflaw.com
    Andrew D. Hart                                      Roey Z. Rab.mil
    ab.art@sidley.com                                   rrahmil@sflaw.com
    SIDLEY AUSTJN LLP                                   SHARTSIS FRIESE LLP
    787 Seventh Avenue                                  One Maritime Plaza, 18th Floor
    New York, New York 10019                            San Francisco, California 94111 '
    (212) 839-5300                                      (415) 421-6500

   Attorneys for Petitioner National Union              -- and--
   Fire Insurance Company ofPittsburgh, Pa.
                                                        Robert D. Chesler
                                                        rchesler@andersonkill.com
                                                        Marshall Gilinsky
                                                        mgilinsky@andersonkill.com
                                                        Nicholas R. Maxwell
                                                        nmaxwell@andersonkill.com
                                                        ANDERSON KILL, P.C.
                                                        1251 Avenue of the Americas
                                                        New York, New York 10020
                                                        (212) 278-1000

                                                        Attorneys for Respondent Advanced Micro
                                                        Devices, Inc.




                                              2
